DETAILED ACTION
Claims 1-10, 15, 16 and 18-23 are pending as amended on 14 April 2022, claims 11 and 17  are withdrawn from consideration.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 16 and 18-23  in the reply filed on 14 April 2022 is acknowledged.  The traversal is on the ground(s) that no unreasonable search burden exists.   This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness. 
The requirement is still deemed proper and is therefore made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on 14 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10883041  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-10 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-15 of U.S. Patent No. 10883041 has been withdrawn.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 1-10 and 15-16 under 35 .U.S.C. over  
US 2015/0013983A1 (Alwattari).  The rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Todd Patterson on 25 May 2022.
The application has been amended as follows: 
	Please cancel claims 11 and 17. 


Allowable Subject Matter
Claims 1-10, 15, 16 and 18-23 are  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766